Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 6, 2020

                                      No. 04-20-00146-CV

   THE MOST REVEREND WM. MICHAEL MULVEY, S.T.L., D.D. Bishop of Corpus
                               Christi,
                       Appellant/Cross-Appellee

                                                v.

                                         BAY, LTD.,
                                    Appellee/Cross-Appellant

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 12-09-51494-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER

        On April 2, 2020, and April 3, 2020, after the two court reporters filed notifications of
late records, we ordered Appellant to provide written proof to this court that the records had been
requested and the appropriate fees paid.
        On April 6, 2012, Appellant filed a written response; our April 2, 2020 and April 3, 2020
orders are satisfied.
       The reporter’s records are due on May 6, 2020. See TEX. R. APP. P. 35.3(c).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2020.

                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court